Citation Nr: 1707716	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  09-25 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent prior to October 20, 2012, and greater than 20 percent thereafter, for a lumbosacral spine disability.

2.  Entitlement to an initial rating greater than 10 percent for right knee degenerative joint disease.

3.  Entitlement to an initial rating greater than 10 percent for left lower extremity neuropathy.

4.  Entitlement to an initial rating greater than 10 percent for right lower extremity neuropathy.  

5.  Entitlement to an initial compensable rating prior to October 20, 2012, an initial rating greater than 10 percent effective October 20, 2012, and an initial rating greater than 30 percent effective June 30, 2016, for headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March to August 2000 and from September 2002 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for the disabilities currently on appeal and assigned disability ratings effective May 6, 2006, the day after the Veteran was discharged from active duty. 

In October 2010, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing has been associated with the record.  In July 2016 correspondence, the Veteran requested another Board hearing.  A Board hearing will be granted to an appellant when requested.  See 38 C.F.R. § 20.700 (2016).  The Veteran already has presented testimony at a Board hearing before the undersigned Acting Veterans Law Judge and provided no reason in her July 2016 correspondence why another Board hearing should be scheduled or why the October 2010 Board hearing was not adequate for presenting her arguments regarding her appeal.  Thus, the Board denies the Veteran's request for an additional hearing.  See also Cook v. Snyder, No. 15-0873 (Vet. App. Jan. 31, 2017); 38 C.F.R. § 7107(b) (2016).  

In September 2012 and April 2016 the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for additional development.  

In a February 2013 rating decision, the AOJ increased the Veteran's disability rating for her service-connected lumbosacral spine disability to 20 percent disabling effective October 20, 2012.  The AOJ also increased the Veteran's rating for her service-connected headaches to 10 percent disabling effective October 20, 2012.  A July 2016 rating decision increased the Veteran's rating for headaches to 30 percent effective June 30, 2016.  

Despite the increased evaluations, the Court of Appeals for Veterans Claims (Court) has held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available disability ratings for that condition.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  In fact, the Veteran and her representative specifically allege that her service-connected disabilities warrant still higher ratings.  Thus, these issues remain in appellate status.

The June 2009 rating decision also established separate 10 percent ratings for left lower extremity neuropathy and for right lower extremity neuropathy, each effective May 6, 2006.  As these ratings are elements of the Veteran's higher initial rating for service-connected lumbosacral spine disability, these issues are deemed part of her current appeal.  See Buie v. Shinseki, 24 Vet. App. 242, 250-1 (242) (noting VA's duty to adjudicate claims so as to maximize benefits).


FINDINGS OF FACT

1.  Prior to June 20, 2016, the Veteran's right knee disability is manifested by, at worst, noncompensable limitation of motion. 

2.  From June 20, 2016, the Veteran's right knee disability is manifested by, at worst, moderate lateral instability.  
3.  Prior to October 20, 2012, the Veteran's lumbosacral spine disability is manifested by, at worst, flexion limited to 90 degrees and a combined range of motion of 235 degrees. 

4.  From October 20, 2012, the Veteran's lumbosacral spine disability is manifested by, at worst, forward flexion limited to 50 degrees.

5.  Prior to October 20, 2012, the Veteran's left lower extremity neuropathy associated with a lumbosacral spine disability is manifested by, at worst, mild incomplete paralysis.   

6.  Prior to October 20, 2012, the Veteran's right lower extremity neuropathy associated with a lumbosacral spine disability is manifested by, at worst, mild incomplete paralysis.
  
7.  From October 20, 2012, the Veteran's left radiculopathy associated with a lumbosacral spine disability is manifested by, at worst, mild incomplete paralysis. 

8.  Prior to October 20, 2012, the Veteran's headaches are manifested by, at worst, less frequent prostrating attacks. 

9.  From October 20, 2012, the Veteran's headaches are manifested by, at worst, characteristic prostrating attacks averaging one in 2 months over the last several months. 

10.  From June 30, 2016, the Veteran's headaches are manifested by, at worst, characteristic prostrating attacks occurring on average once a month over the last several months.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating prior to June 20, 2016, and an initial 20 percent rating thereafter for a right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2016).

2.  The criteria for an initial rating greater than 10 percent prior to October 20, 2012, and greater than 20 percent thereafter, for a lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1155; 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5238 (2016).

3.  From October 20, 2012, the criteria for an initial 20 percent rating for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124, 4.124a, DC 8513 (2016).

4.  From October 20, 2012, the criteria for an initial 20 percent rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124, 4.124a, DC 8513 (2016).

5.  The criteria for an initial compensable rating prior to October 20, 2012, an initial rating greater than 10 percent effective October 20, 2012, and an initial rating greater than 30 percent effective June 30, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, DC 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  As the currently appealed February 2007 rating decision granted service connection for headaches, a lower back disability, and a right knee disability, statutory notice had served its purpose and is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

A May 2009 statement of the case (SOC) provided notice on the "downstream" issue of a higher rating and August 2009, February 2013, and July 2016 supplemental SOCs (SSOC) readjudicated the matters after the Veteran and her representative had an opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA treatment records, reports of VA examinations, and evidence submitted by the Veteran, including her lay statements.  Notably, the Veteran has not identified any additional, relevant outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in November 2006, August 2008, April 2009, October 2012, and June 2016.  The Board finds these examinations adequate because they were based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and describes the claimed disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 

The Veteran testified during a Board hearing in October 2010, at which time the undersigned Acting Veterans Law Judge explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor her representative has contended, and the evidence does not otherwise show, that the undersigned Acting Veterans Law Judge failed to comply with 38 C.F.R. § 3.103(c)(2).  Nor have they identified any prejudice in the conduct of the hearing.  

In September 2012 and April 2016, the Board remanded the claims for contemporaneous VA examinations and procurement of outstanding treatment records.  The Veteran was afforded the requested VA examinations in October 2012 and June 2016.  Furthermore, the Veteran's outstanding VA treatment records have been associated with the claims file.  Therefore, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Laws and Regulations

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The knee can be rated under DCs 5256-5263.  38 C.F.R. § 4.71a. Assigning multiple ratings for the Veteran's right knee disability based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  However, lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (1997). Separate ratings may also be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same joint.  VAOPGCPREC 9-2004.  

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees. 38 C.F.R. § 4.71, Plate II (2016).  

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).

Where the Veteran shows noncompensable limitation of motion, but painful motion and functional impairment are evident, the Veteran is entitled to a 10 percent rating.  See DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011); VAOPGCPREC 9-98.

The Veteran asserts that her service-connected right knee disability is more disabled than reflected by her current 10 percent rating. The Veteran's right knee disability currently is rated under DC 5260.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. 
§ 4.71a, DC 5260.

Under the rating schedule, IVDS (preoperatively or postoperatively) is to be rated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, DC 5243. 

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243). 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5237.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The General Rating Formula for Diseases and Injuries of the Spine provides that any neurologic abnormalities be evaluated separately under an appropriate diagnostic code.  Regarding the Veteran's neurological abnormalities associated with her lumbar spine disability, a June 2009 rating decision granted service connection for left lower extremity neuropathy and right lower extremity neuropathy and assigned separate 10 percent ratings effective May 6, 2006 under DC 8520.    

DC 8520 provides that mild incomplete paralysis is rated 10 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling.  Severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a, DC 8520.

However, the October 2012 and June 2016 VA examinations also indicate that the Veteran has radiculopathy.  Radiculopathy is rated under DC 8513.  DC 8513 provides that mild incomplete paralysis is rated 20 percent disabling on the major and minor side; moderate incomplete paralysis is rated 30 percent disabling on the minor side and 40 percent disabling on the major side; severe incomplete paralysis is rated 60 percent disabling on the minor side and 70 percent disabling on the major side; and complete paralysis is rated as 80 percent disabling on the minor side and 90 percent disabling on the major side.  38 C.F.R. § 4.124a, DC 8513.

Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  
38 C.F.R. § 4.124a.  The words "mild," "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected headaches are rated under DC 8100 (migraine).  38 C.F.R. § 4.124a, DC 8100.  Under DC 8100, a 50 percent maximum rating is warranted when there is evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted when there is evidence of characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is warranted when there is evidence of migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A zero percent (noncompensable) rating is warranted with less frequent attacks.  Id. 

Neither the rating criteria nor the Court define "prostrating."  See Fenderson, 
12 Vet. App. 119 (wherein the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, however,  Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  Dorland's 1531 (32nd ed. 2012).

Factual Background and Analysis

Right Knee Disability

During the November 2006 VA examination the Veteran reported weakness, swelling, heat, giving way, lack of endurance, and constant pain.  She reported that the pain is localized and sharp and burning in nature.  She reported pain at level of 6 out of 10.  She reported that the pain is elicited from physical activity and relieved by rest and medication.  She reported that her knee condition does not cause incapacitation.  She did not have any prosthetic implants of the joint.  On physical examination the examiner noted that the Veteran's posture and gait were within normal limits.  She did not require an assistive device for ambulation.  

Physical examination in November 2006 showed that her knee condition did not cause generalized muscle weakness or muscle wasting.  The right knee showed signs of tenderness.  Range of motion testing showed flexion to 140 degrees, extension to 0 degrees.  On the right knee, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test of the right knee is within normal limits.  The medial and lateral collateral ligaments stability test of the right knee is within normal limits.  The medial and lateral meniscus test of the right knee was within normal limits. 

Similarly, during the April 2009 VA examination, the Veteran initially had swelling, pain, weakness, and instability.  She denied locking, fatigability, and lack of endurance.  She reported that in June 2004 she had repair of the right lateral meniscus and ACL reconstruction in April 2005.  She reported that she has less pain and instability but does have some weakness.  She reported that she used a knee brace most of the time for instability.  The Veteran stated that she has aching pain when the weather changes.  She reported no episodes of dislocation or recurrent subluxation.  Range of motion testing showed right knee flexion to 110 degrees and left knee flexion to 130 degrees.  Physical examination showed no instability.  There was no pain elicited on motion.  There was no weakness, fatigue, lack of endurance or incoordination detected on repetitive motion.   The Veteran's gait was normal. She was also able to walk on her heel and on her toes without any difficulty of limitation.  There was no inflammatory arthritis or ankylosis shown.

The Veteran was also afforded a VA examination in October 2012.  She reported that her knee "pops out of the socket."  She reported swelling with prolonged standing and weather changes.  She reported that her knee gives way but does not lock up.  She reported wearing a brace to work and using ice and ointment for pain.  
The Veteran reported flare-ups and increased swelling with prolonged standing and weather changes.  Range of motion testing showed right flexion to 125 degrees with objective evidence of painful motion at 120 degrees.  The Veteran had full extension.  On repetitive-use testing, the Veteran showed additional limitation of motion in the right knee.  Contributing factors included pain of movement, swelling, disturbance of locomotion and interference with sitting standing, and weight-bearing.  The Veteran's right knee showed tenderness to palpation.   Her right knee muscle strength of was 4/5 with knee flexion and knee extension.  
The Veteran's right knee showed some anterior instability.  Posterior and medial-lateral instability testing were normal.  There was no evidence or history of recurrent or patellar subluxation/dislocation.           

The Veteran was afforded a VA examination in June 2016.  Range of motion testing showed full extension and flexion to 125 degrees.  The Veteran showed pain during flexion and weight bearing.  There was also pain on palpation.  On repetitive use testing, the Veteran did not show additional functional loss or range of motion after 3 repetitions.  The examiner reported that pain and lack of endurance significantly limit functional ability with repeated use over a period of time. The Veteran showed full muscle strength (5/5) with right knee flexion and extension.  There was no muscle atrophy or ankylosis present.  The examination showed no history of recurrent subluxation or lateral instability.  The examiner noted a history of recurrent effusion.  Specifically, the inferior aspect of the right knee looked bigger than the left knee with the right knee having a 35.5 cm circumference around mid patella level and the unaffected left knee having a 35 cm circumference.  With respect to joint stability, the right knee showed some medial and lateral instability at 2+ (5-10 millimeters).  There was no anterior or posterior instability.

The Board finds the VA examiners' opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested evaluations.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners' evaluations were based on a physical examination and interviews of the Veteran.  The examiners also reviewed the Veteran's claims folder, which contained her service treatment records and post-service medical evidence.  It is clear that the examiners took into consideration all relevant factors in giving their assessments.  

The Board also finds that the principles in Correia are satisfied.  The VA examination reports show active range of motion on weight-bearing.  It is reasonable that weight bearing range of motion as reflected on examination would be worse or more difficult than in non-weight bearing.  In addition, active range of motion, i.e. the Veteran moving the joint, would likewise reflect a more limited range than what an examiner could force on passive testing.  Thus, any failure to measure non weight bearing and passive motion is harmless. 

Having reviewed the record evidence, the Board finds that, prior to June 30, 2016, the Veteran's right knee symptoms more clearly approximated the 10 percent rating criteria under 5003-5260.   Prior to the June 2016 VA examination, the Veteran showed noncompensable limitation of motion, but painful motion and functional impairment are evident.  Thus an initial 10 percent rating is required for this time period.  See DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011); VAOPGCPREC 9-98.

During the June 2016 VA examination, the Veteran's right knee showed moderate lateral instability.  Under DC 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 5257.  In the prior VA examinations, the Veteran's right knee did not show lateral instability.  During the June 2016 examination, lateral instability was found at 2+ (5-10) millimeters.  As the June 2016 examination shows moderate lateral instability, the Board finds that an initial 20 percent rating for the right knee effective June 20, 2016 is warranted.  

The Board also has considered whether the Veteran would be entitled to a higher rating or a separate rating under all diagnostic codes relevant to the knee.  DC 5261 provides for a 10 percent rating where extension is limited to 10 degrees, 20 percent rating where extension is limited to 15 degrees, 30 percent rating where extension is limited to 20 degrees, 40 percent rating where extension is limited to 30 degrees, and 50 percent rating where extension is limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5261.   Here, the medical evidence shows that the Veteran had full extension of the right knee.  Thus, DC 5261 is not applicable.

DC 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.  However, there has been no suggestion that the Veteran has ankylosis in her knee, and the VA examiners found no ankylosis present; therefore, DC 5256 is inapplicable.

Under DC 5262, malunion of the tibia or fibula warrants a rating of 10 percent for slight knee or ankle disability, 20 percent for moderate knee or ankle disability, and 30 percent for marked knee or ankle disability.  Nonunion of the tibia or fibula, with loose motion, requiring a brace, warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5262.  However, there has not been any indication of impairment of the tibia and fibula as to warrant a rating under DC 5262. 

The Board further has considered whether a separate rating is warranted for the scar associated with the Veteran's right knee surgery.  38 C.F.R. 4.118, DC 7802, 7804.  In this regard, the record reflects that the February 2007 rating decision assigned a separate noncompensable rating for the Veteran's right knee scar status post anterior cruciate ligament repair.  The competent evidence of record does not support a higher rating for the Veteran's right knee scar.

In sum, the evidence shows that the Veteran's right knee symptoms more nearly approximate the criteria for an initial 10 percent rating prior to June 30, 2016, and more nearly approximate the rating criteria for an initial 20 percent rating from June 30, 2016.  There is no basis for a higher schedular evaluation for the Veteran's service-connected right knee disability.  In so finding, the Board notes that the Veteran is competent to report on symptoms and credible in her belief that she is entitled to a higher rating.  Her competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the right knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints, and to provide the requisite information for an evaluation of the disability under the rating schedule.  For these reasons, greater evidentiary weight is placed on the VA examination findings in regard to the type and degree of impairment.

Lumbar Spine Disability

The Veteran asserts that her lumbar spine disability is more disabling than reflected by her initial 10 percent rating prior to October 20, 2012, and her initial 20 percent rating from October 20, 2012.  Notably, the Veteran was assigned a 100 percent rating for her service-connected lumbar spine disability from May 21, 2008 to August 31, 2008 after undergoing back surgery.  The Veteran's lumbar spine disability currently is rated under DC 5238.  

In her November 2007 notice of disagreement, she stated that her lower back pain is crushing, sharp, and the pinched nerve feeling shoots down the back of her leg.  She further reported that the pinched nerve feeling is sometimes so severe that she is unable to stand on both of her feet.  She has to slowly lie down and release the pressure from her lower back.  She reported that it takes her five to ten minutes to get out of bed in the morning because the pain limits her movement.   

The November 2006 VA examination report indicates that lumbar spine had no curvature abnormality.  No spondylosis, degenerative disc space narrowing or abnormality in the posterior elements.  The Veteran reported that her lower back condition existed since April 2004.  She suffered from stiffness after any activity or relaxation.  She also reported pain located at the back and pelvis.  Her pain is localized and occurs constantly.  She reported that the pain is localized and occurs constantly.  She reported that the pain is crushing, aching and sharp in nature.  Her pain level was at a 7 on a 10 point scale.  The pain can be elicited by physical activity and is relieved by medication.  While in pain, she reported that she can still function without medication.   She reported that her lower back condition does not cause incapacitation.  Functional impairment included an inability to bend or stand for long periods of time and slow walking.  

Physical examination in November 2006 revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  No tenderness was noted.  There is negative is negative straight leg raising test on the right.  There is no ankylosis of the lumbar spine.  Range of motion testing of the lumbar spine showed flexion of 90 degrees, extension of 30 degrees, right lateral flexion of 30 degrees, left lateral flexion of 30 degrees, right rotation of 30 degrees, and left rotation at 30 degrees.  The Veteran's combined range of motion was 240 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Gross examination of all the other joints were within normal limits.  A neurological examination of the upper and lower extremities showed motor function was within normal limits, sensory function was within normal limits.  The upper extremity reflexes reveal biceps jerk 2+ and triceps jerk 2+ bilaterally.  The left lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+ bilaterally.     

The Veteran was afforded another examination in August 2008.  Regarding her lumbar spine condition, the Veteran reported stiffness, weakness, numbness, and bladder complaints.  The Veteran had no visual disturbances, fever, malaise, bowel complaints, dizziness and she reported that she has not lost any weight as a result of her lower back condition.  She reported that the pain travels down the back of her legs.  She reported that the pain is crushing, burning and sharp and is at a level 7 on a 10 point scale.  The Veteran reported having incapacitating episodes.  She reported that Dr. Epstein recommended bed rest.  The Veteran reported that after surgery in May 2008 she has had neuropathy of the lower legs and her ability to walk was decreased.

Physical examination in August 2008 revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was no tenderness noted.  There was negative straight leg raising test on the left and right.  There was no ankylosis of the lumbar spine.  Range of motion testing showed flexion at 10 degrees, extension at 5 degrees, right lateral flexion at 5 degrees, left lateral flexion at 5 degrees, right rotation to 10 degrees and left rotation to 10 degrees with pain.  The combined range of motion was 45 degrees.   The joint function of the spine was additionally limited by 10 degrees after repetitive use because of pain.  Range of motion was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  There were signs of Intervertebral Disc Syndrome.  There was no lumbosacral motor weakness.  L5 sensory deficit of bilateral legs, bilateral dorsal feet and bilateral lateral feet.  The right lower extremity reflexes reveal right and left knee jerk 2+ and ankle jerk 2+.  IVDS causes bladder dysfunction with pad needed 3 times per day.  IVDS does not cause any bowel dysfunction.     

During the April 2009 VA examination, the Veteran reported participating in physical therapy and indicated that she had surgery on her lumbosacral spine in May 2008 with lumbosacral fusion using hardware.  She stated that the procedure helped with pain but as a residual complication she now experiences a burning feeling in her legs from the knee to toes.  The Veteran reported having no flare-ups since her surgery.  She did not describe any precipitating or alleviating factors.  The Veteran did not use any assistive devices for ambulation.  The Veteran reported that her only functional debility is that she is unable to stand for any length of time and unable to walk for any distance.  Otherwise, she is able to perform her daily activities in normal fashion.  The Veteran's lumbar spine showed flexion to 90 degrees, extension to 15 degrees, left and right lateral flexion to 35 degrees, and left and right rotation to 30 degrees.  The Veteran's combined range of motions was 235 degrees.  Her reflexes were normal in both patella and Achilles reflex and she was able to walk on her heels and toes in a normal fashion without any evidence of weakness. 

During the October 2012 VA examination, the Veteran reported that her lumbar spine pain was constant and had worsened.  She further reported that prolonged sitting caused pain in the perineal area.  She reported that the left of the spine has prickly feeling, down into the buttock but not as bad as prior to her surgery.  She still has some radiculopathy in the bilateral legs from the back.  She reported that flare ups occur when she is standing or sitting for too long.  Range of motion testing showed forward flexion to 50 degrees, extension to 10 degrees, left and right lateral flexion to 20 degrees, left lateral rotation to 15 degrees, and right lateral rotation to 30 degrees.  The total combined range of motion was 145 degrees.  On forward flexion, painful motion began at 35 degrees.  On extension, painful motion began at 5 degrees.  With respect to right and left lateral flexion, painful motion began at 10 degrees and 15 degrees respectively.  With respect to right lateral rotation there was no objective evidence of painful motion.  For left lateral rotation, painful motion began at 10 degrees.  The Veteran was able to perform repetitive-use testing.  After 3 repetitions the Veteran did not show any additional loss of range of motion.  The Veteran showed pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight bearing.  However, the physical examination was negative for weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, swelling, deformity, atrophy of disuse, and instability of station.  The Veteran had localized tenderness or pain to palpation.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  The Veteran's reflex and sensory examinations were normal.  The Veteran showed mild numbness, parasthesias and/or dysesthesias in the left and right lower extremities.  The Veteran did not have any other signs or symptoms of radiculopathy.  Mild radiculopathy was showed in the right and left sides.  The examination was positive for IVDS, but the Veteran did not have any incapacitating episodes over the past 12 months due to IVDS. The Veteran reported using a back brace on a regular basis.  

The Veteran also was afforded a VA back examination in June 2016.  The Veteran reported that her lumbar spine pain is worse on the left than on the right.  He reported that the pain radiates upwards to the bottom of the shoulder blade on the left and down to the left buttocks and hip area to the upper left back of the thigh.  She reported a shooting sensation with painful pins and needles and tingling and numbness into both legs.  She reported the sensation of numbness in both feet after her 2007 back surgery.  She reported that the she has intermittent tingling in the areas already impaired nerve-wise from the 2007 surgery.  The tingling comes and goes but is worst during flare-ups.  She reported experiencing daily pain at 5/10 with flare-ups occurring after each work day.  On range of motion testing, the Veteran showed forward flexion of 50 degrees and extension to 10 degrees.  She showed right lateral flexion to 15 degrees, left lateral flexion to 25 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 10 degrees.  The Veteran exhibited objective pain with range of motion testing.  There was also objective evidence of pain with weight bearing.  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  The Veteran had muscle spasm and localized tenderness not resulting in abnormal gait or abnormal spinal contour.  The Veteran did not have guarding.  The Veteran showed full muscle strength (5/5) with bilateral hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  The Veteran did not have muscle atrophy.  The Veteran also had normal deep tendon reflexes.  The Veteran's sensory examination was normal for the bilateral upper anterior thigh and knee.  However, the light touch testing showed decreased sensation in the bilateral lower leg/ankle and feet/toes.  The Veteran's examination also showed radiculopathy.  The Veteran had mild radiculopathy on the left side and no radiculopathy of the left lower extremity with the right side not effected.  The Veteran showed no ankyloses of the spine.  The Veteran also had IVDS of the thoracolumbar spine but did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.     

The Board finds that the preponderance of the evidence is against assigning a higher initial rating for the Veteran's service-connected lumbar spine disability during either time period at issue in this appeal.  As to the Veteran's lower back rating based on limitation of motion under DC 5238, the Veteran's lower back disability warranted an initial rating of 10 percent prior to October 20, 2012, and an initial 20 percent rating from October 20, 2012.   During the November 2006 and April 2009 VA examinations, the Veteran's lumber spine symptoms more nearly approximated the criteria for a 10 percent rating.  She had a combined range of motion was 240 degrees during the November 2006 examination and a combined range of motion of 235 during the April 2009 examination.  She also had forward flexion to 90 degrees for both examinations.  

The Board notes that the Veteran's symptoms were more severe during the August 2008 examination with forward flexion to 10 degrees and a combined range of motion of 45 degrees.  However, the Veteran underwent a back surgery in May 2008 and was afforded a 100 percent rating during that period and thus was compensated properly for the severity of her symptoms.  The results of the April 2009 VA examination indicated a post-surgery improvement of the Veteran's symptoms.   

The October 2012 VA examination showed a worsening of the Veteran's lumbar spine symptoms with forward flexion limited to 50 degrees.  Thus, the October 2012 VA examination is the earliest date upon which it is factually ascertainable that the Veteran experienced a worsening of symptoms and an initial 20 percent rating is warranted as of that date.  The Board has considered whether the Veteran is entitled to a higher rating is warranted under DC 5238.  However, the evidence does no show forward flexion of the thoracolumbar spine of 30 degrees or less or unfavorable ankylosis of the entire thoracolumbar to warrant a 40 percent rating under DC 5238. 

The Board also finds that the principles in Correia are satisfied.  The VA examination reports show active range of motion on weight-bearing.  It is reasonable that weight bearing range of motion as reflected on examination would be worse or more difficult than in non-weight bearing.  In addition, active range of motion, i.e. the Veteran moving the joint, would likewise reflect a more limited range than what an examiner could force on passive testing.  Thus, any failure to measure non weight bearing and passive motion is harmless. 

Left and Right Lower Extremity Neuropathy 

Although the Veteran's neurological abnormalities were rated previously under DC 8520 and evaluated at 10 percent in each leg, the Board finds that evaluating the Veteran's neurological abnormalities under DC 8513 for radiculopathy affords the Veteran a higher rating for each leg.  Here, the Veteran's October 2012 examination report indicates mild radiculopathy of the left and right sides.  The June 2016 VA examination report shows mild radiculopathy in the left side but indicates that right side is not affected.  Yet, the examiner also indicated that the Veteran experienced mild paresthesias and numbness in the right lower extremity.  Under DC 8513, radiculopathy with mild incomplete paralysis is assigned a 20 percent rating for the major extremity and a 20 percent rating for the minor extremity.  Thus, the Board finds that initial 20 percent ratings for radiculopathy of the left and right extremities are warranted effective October 20, 2012 (the date of VA examination that noted radiculopathy).    

Headaches  

The Veteran received an initial noncompensable rating for her headaches.  She subsequently received a 10 percent rating from October 20, 2012 and a 30 percent rating from June 30, 2016, for her service-connected headaches.  Having reviewed the record evidence, the Board finds that the Veteran is not entitled to a higher initial rating for her service-connected headaches at any of the stages currently on appeal.  

The evidence shows that the Veteran was afforded a VA examination in November 2006.  She reported suffering from chronic headaches since 2004.  She reported that her migraine headaches were characterized by pain starting in one area of the head, with a lot of pressure but it changed daily and headaches could come at any time.  She reported that when the attacks occur she has to stay in bed and is unable to do anything.  The headache attacks average 2 times a day and each attack lasts for 3 hours.  The symptoms described occur intermittently as often as daily with each occurrence lasting for 3 hours.  She reported that her ability to perform daily functions is impacted during flare-ups because she has to refrain from bending and has to lie down.  The examiner reported there was no functional impairment as a result of her headache symptoms.  Examination of her cranial nerves revealed normal findings.  

In statements on her November 2007 notice of disagreement, the Veteran reported that she had daily headaches characterized by pain in one area of the head that accompanied by a lot of pressure.  She also reported that the area of pain differs daily and can occur in her frontal lobe area or her temporal lobe area.  She reported further that, when it occurs, she has to take medication and stay in bed.  The pain is sometimes so intense she is unable to drive a car.     

An April 2007 treatment note in the Veteran's VA outpatient treatment records indicate that she reported getting daily tension headaches that respond to Motrin or naproxen. 

Similarly, during an August 2008 VA examination, the Veteran reported severe throbbing headaches with sensitivity to noise and light.  When headaches occur she reported that she had to stay in bed and is unable to do anything.  She experienced headaches an average of once per day lasting for 3 hours, the symptoms occur suddenly, and her headaches limit her ability to do physical activity.  

A January 2009 VA outpatient treatment note indicates that the Veteran reported that her headaches were worsening and not responding to medications.  She did not want narcotics.  She reported that she was most concerned that her headaches keep her awake at night and she is unable to get good sleep.  

During an April 2009 VA examination, the Veteran again reported that her headaches were migratory.  They occur in both her occipital and temporal lobes and are never in same position.  She reported that her headaches occur every day and last all day long.  She reported that she treats her headaches with Motrin, which helps relieves only some symptoms.  She reported that she does not have any aura.  She denied nausea or vomiting with the headaches and stated that she does not lose any time from work or school because of the headaches.  

During an October 2009 visit to a VA medical center, the Veteran reported that her husband and daughter were playing around with the lights in a room a few weeks prior and she got a headache that lasted all day but had not returned.  She reported that she had never had experience that before.
 
A January 2012 VA outpatient treatment note indicates that the Veteran reported that her headaches had mostly resolved and she attributed her headaches to all of her school work.       

During the October 2012 VA examination, the Veteran reported that she has headaches every day and when at work she has to "suck it up" because she is not able to lay down.  She requested to work in the telemetry area where it is quiet and the lights are low.  She takes extra strength Tylenol to treat her symptoms.  She reported that the average length of a headache is about four hours.  She reported that the headaches were throbbing and pounding.  The pain was localized to one side of the head.  The Veteran reported experiencing nausea, sensitivity to light, sensitivity to sound, and changes in vision.  She denied vomiting and sensory changes.  She reported that the head pain lasted less than one day and can occur on both sides of the head.  The examiner reported that the Veteran's prostrating attacks occurred less than once every two months over the prior several months.  The Veteran did not have prostrating attacks of non-migraine headache pain.  

A November 2015 VA outpatient treatment record noted an improvement in the Veteran's headaches since the change to day shift.  The note indicated that she used sumatriptan when needed along with ibuprofen and only used one prescription of sumatriptan for the previous 12 months.   

During the June 2016 VA examination, the Veteran reported that her headaches begin with sensitivity to light and usually start on one side of the head but progresses to the whole head.  She reported nausea and sensitivity to noise but denied vomiting.  She reported visual scotomata with little spots in her vision.  She reported migraines occur between 3 to 5 days a week.  She takes imitrex/sumitriptin to relieve her symptoms.  Symptoms include constant pulsating or throbbing head pain, pain on both sides of the head, and pain worsening with physical activity.  The typical head pain lasted less than one day.  The Veteran reported prostrating attacks once a month.  The Veteran also reported missing work because of migraines.  She reported missing 2 to 3 days a month in 2016.  She reported that if the initial imitrex works and aborts the headache, she would go to work even though she feels miserable from the imitrex with malaise and palpitations.  If the imitrex does not fully abort the headache, she cannot go to work and remains in a dark quiet room.  

Having reviewed the record evidence, the Board finds that prior to October 20, 2012, the Veteran's service connection headaches are manifested by, at worst, less frequent attacks and her headache symptoms more nearly approximated the criteria for an initial noncompensable rating during this time period.  The Veteran's treatment notes during that period including the November 2006, August 2008, and April 2009 examination reports show that the Veteran reported headache symptoms up to twice a day lasting for 3 to 4 hours.  She also stated that her headaches did not cause her to miss work or substantially impact her activities of daily living.  In other words, prior to the October 20, 2012, VA examination, the Veteran's service-connected headaches manifested in less frequent attacks and warranted a noncompensable rating. 

From October 20, 2012, the Veteran's service-connected headaches are manifested by, at worst, characteristic prostrating attacks averaging one in 2 months over the previous several months.  During the October 2012 examination, the Veteran reported that she continued to have throbbing head pain usually lasting less than a day.  She reported changing her areas of work to accommodate her headache symptoms.  She also reported more intense symptoms such as nausea and sensitivity to light and sound indicating a worsening of the Veteran's symptoms.  In other words, effective October 20, 2012, the symptomatology attributable to the Veteran's service-connected headaches more nearly approximated the criteria for an initial 10 percent rating under DC 8100.    

Finally, the June 2016 VA examination noted a worsening in the Veteran's symptoms as she reported having to miss work 2 to 3 days a month and experiencing prostrating attacks an average of once a month.  Therefore, effective June 30, 2016, the Veteran's service-connected headaches more nearly approximated the criteria for an initial 30 percent rating.  

The Board has considered whether even higher initial ratings under DC 8100 are warranted for the Veteran's service-connected headaches.  However, the evidence does not show that the Veteran's headache symptoms cause very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability to warrant a 50 percent rating at any time during the pendency of this appeal.  

Other Considerations

The Board has considered whether the Veteran's claims should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).   An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. 
§ 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, neither the Veteran nor her representative have argued that she is entitled to extraschedular consideration for her headaches, lumbosacral spine disability and sensory symptoms, or right knee disability.  In addition, the issue of whether the Veteran is entitled to referral for extraschedular consideration for her service-connected headaches, lumbosacral spine disability and sensory symptoms, or right knee disability are not reasonably raised by a review of the record.  As discussed above, the record evidence shows that, the schedular ratings currently assigned for her service connected headaches, lumbosacral spine disability and sensory symptoms, and right knee disability are supported by the medical evidence.

VA also is required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson, 762 F.3d at 1365.  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Id. at 1365-66.  The Veteran has not asserted, and there is no indication that, the combined rating is inadequate or does not contemplate the current level of disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 


ORDER

Entitlement to an initial 10 percent rating prior to June 20, 2016, and an initial 20 percent rating thereafter, for a right knee disability is granted.

Entitlement to an initial rating greater than 10 percent prior to October 20, 2012, and greater than 20 percent thereafter, for a lumbosacral spine disability is denied.

Entitlement to an initial 20 percent rating effective October 20, 2012, for left lower extremity radiculopathy is granted.

Entitlement to an initial 20 percent rating from October 20, 2012 for right lower extremity radiculopathy is granted.

Entitlement to an initial compensable rating prior to October 20, 2012, an initial rating greater than 10 percent effective October 20, 2012, and to an initial rating greater than 30 percent effective June 30, 2016, for headaches is denied. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


